


110 HR 1651 IH: Rural Health Quality Advisory

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1651
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Ms. Herseth (for
			 herself, Mr. Walden of Oregon, and
			 Mr. Pomeroy) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for the establishment of the Rural Health
		  Quality Advisory Commission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Health Quality Advisory
			 Commission Act of 2007.
		2.Rural health quality
			 advisory commission and demonstration projects
			(a)Rural Health
			 Quality Advisory Commission
				(1)EstablishmentNot
			 later than 6 months after the date of the enactment of this section, the
			 Secretary of Health and Human Services (in this section referred to as the
			 Secretary) shall establish a commission to be known as the Rural
			 Health Quality Advisory Commission (in this section referred to as the
			 Commission).
				(2)Duties of
			 commission
					(A)National
			 planThe Commission shall develop, coordinate, and facilitate
			 implementation of a national plan for rural health quality improvement. The
			 national plan shall—
						(i)identify
			 objectives for rural health quality improvement;
						(ii)identify
			 strategies to eliminate known gaps in rural health system capacity and improve
			 rural health quality; and
						(iii)provide for
			 Federal programs to identify opportunities for strengthening and aligning
			 policies and programs to improve rural health quality.
						(B)Demonstration
			 projectsThe Commission shall design demonstration projects to
			 test alternative models for rural health quality improvement, including with
			 respect to both personal and population health.
					(C)MonitoringThe
			 Commission shall monitor progress toward the objectives identified pursuant to
			 paragraph (1)(A).
					(3)Membership
					(A)NumberThe
			 Commission shall be composed of 11 members appointed by the Secretary.
					(B)SelectionThe
			 Secretary shall select the members of the Commission from among individuals
			 with significant rural health care and health care quality expertise, including
			 expertise in clinical health care, health care quality research, population or
			 public health, or purchaser organizations.
					(4)Contracting
			 authoritySubject to the availability of funds, the Commission
			 may enter into contracts and make other arrangements, as may be necessary to
			 carry out the duties described in paragraph (2).
				(5)StaffUpon
			 the request of the Commission, the Secretary may detail, on a reimbursable
			 basis, any of the personnel of the Office of Rural Health Policy of the Health
			 Resources and Services Administration, the Agency for Health Care Quality and
			 Research, or the Centers for Medicare & Medicaid Services to the Commission
			 to assist in carrying out this subsection.
				(6)Reports to
			 congressNot later than 1 year after the establishment of the
			 Commission, and annually thereafter, the Commission shall submit a report to
			 the Congress on rural health quality. Each such report shall include the
			 following:
					(A)An inventory of
			 relevant programs and recommendations for improved coordination and integration
			 of policy and programs.
					(B)An assessment of
			 achievement of the objectives identified in the national plan developed under
			 paragraph (2) and recommendations for realizing such objectives.
					(C)Recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
					(b)Rural Health
			 Quality Demonstration Projects
				(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this section, the Secretary, in consultation with the Rural Health Quality
			 Advisory Commission, the Office of Rural Health Policy of the Health Resources
			 and Services Administration, the Agency for Healthcare Research and Quality,
			 and the Centers for Medicare & Medicaid Services, shall make grants to
			 eligible entities for 5 demonstration projects to implement and evaluate
			 methods for improving the quality of health care in rural communities. Each
			 such demonstration project shall include—
					(A)alternative
			 community models that—
						(i)will
			 achieve greater integration of personal and population health services;
			 and
						(ii)address safety,
			 effectiveness, patient- or community-centeredness, timeliness, efficiency, and
			 equity (the six aims identified by the Institute of Medicine of the National
			 Academies in its report entitled Crossing the Quality Chasm: A New
			 Health System for the 21st Century released on March 1, 2001);
						(B)innovative
			 approaches to the financing and delivery of health services to achieve rural
			 health quality goals; and
					(C)development of
			 quality improvement support structures to assist rural health systems and
			 professionals (such as workforce support structures, quality monitoring and
			 reporting, clinical care protocols, and information technology
			 applications).
					(2)Eligible
			 entitiesIn this subsection, the term eligible
			 entity means a consortium that—
					(A)shall
			 include—
						(i)at
			 least one health care provider or health care delivery system located in a
			 rural area; and
						(ii)at
			 least one organization representing multiple community stakeholders; and
						(B)may include other
			 partners such as rural research centers.
					(3)ConsultationIn
			 developing the program for awarding grants under this subsection, the Secretary
			 shall consult with the Administrator of the Agency for Healthcare Research and
			 Quality, rural health care providers, rural health care researchers, and
			 private and non-profit groups (including national associations) which are
			 undertaking similar efforts.
				(4)Expedited
			 waiversThe Secretary shall expedite the processing of any waiver
			 that—
					(A)is authorized under
			 title XVIII or XIX of the Social Security Act (42 U.S.C. 1395 et seq.);
			 and
					(B)is necessary to
			 carry out a demonstration project under this subsection.
					(5)Demonstration
			 project sitesThe Secretary shall ensure that the 5 demonstration
			 projects funded under this subsection are conducted at a variety of sites
			 representing the diversity of rural communities in the Nation.
				(6)DurationEach
			 demonstration project under this subsection shall be for a period of 4
			 years.
				(7)Independent
			 evaluationThe Secretary shall enter into an arrangement with an
			 entity that has experience working directly with rural health systems for the
			 conduct of an independent evaluation of the program carried out under this
			 subsection.
				(8)ReportNot
			 later than one year after the conclusion of all of the demonstration projects
			 funded under this subsection, the Secretary shall submit a report to the
			 Congress on the results of such projects. The report shall include—
					(A)an evaluation of
			 patient access to care, patient outcomes, and an analysis of the cost
			 effectiveness of each such project; and
					(B)recommendations on
			 Federal legislation, regulations, or administrative policies to enhance rural
			 health quality and outcomes.
					(c)Appropriation
				(1)In
			 generalOut of funds in the Treasury not otherwise appropriated,
			 there are appropriated to the Secretary to carry out this section $30,000,000
			 for the period of fiscal years 2008 through 2012.
				(2)Availability
					(A)In
			 generalFunds appropriated under paragraph (1) shall remain
			 available for expenditure through fiscal year 2012.
					(B)ReportFor
			 purposes of carrying out subsection (b)(8), funds appropriated under paragraph
			 (1) shall remain available for expenditure through fiscal year 2013.
					(3)ReservationOf
			 the amount appropriated under paragraph (1), the Secretary shall
			 reserve—
					(A)$5,000,000 to
			 carry out subsection (a); and
					(B)$25,000,000 to
			 carry out subsection (b), of which—
						(i)2
			 percent shall be for the provision of technical assistance to grant recipients;
			 and
						(ii)5
			 percent shall be for independent evaluation under subsection (b)(7).
						
